Case 4:21-cv-00124-ALM Document 35 Filed 04/22/21 Page 1 of 2 PageID #: 171




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

 CHRISTIAN GARCIA-ALVAREZ, on
 behalf of himself and those similarly
 situated,

                  Plaintiff,                    CASE NO.: 4:21-cv-00124-ALM

                      v.

 FOGO DE CHAO CHURRASCARIA
 (PITTSBURGH) LLC, a foreign
 limited
 Liability Company, et al

               Defendant.
 _________________________________/

          NOTICE OF CONSENT TO BECOME PARTY PLAINTIFF

      Plaintiff, CHRISTIAN GARCIA-ALVAREZ, by and through the undersigned

counsel, files this Notice of Filing Consents to Become a Party Plaintiff for:

          •   Christian Garcia-Alvarez

          •   Carlos Castaneda

      Dated this 22nd day of April, 2021.

                                         Respectfully submitted,

                                         s/Carlos V. Leach
                                         Carlos V. Leach, Esq.
                                         FL Bar No. 0540021
                                         THE LEACH FIRM, P.A.
                                         631 S. Orlando Avenue, Suite 300
                                         Winter Park, FL 32789
                                         Telephone: (407) 574-4999 ext. 416
                                         Facsimile: (833) 813-7512
                                         Email: cleach@theleachfirm.com
                                         Email: yhernandez@theleachfirm.com
Case 4:21-cv-00124-ALM Document 35 Filed 04/22/21 Page 2 of 2 PageID #: 172




                                      Attorneys for Plaintiffs


                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 22nd day of April, 2021, the foregoing was
filed with the Clerk of the Court by using the CM/ECF system which will send a notice
of electronic filing to all counsel of record.

                                      s/Carlos V. Leach
                                      Carlos V. Leach, Esq.




                                         2
